DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 01/19/2021.  Claims 1-20, of which claims 1, 8 and 15 are independent, were pending in this application and have been considered below.

	Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 01/19/2021 (see Remarks, pages 8-9) with respect to rejection of claims have been fully considered.  The rejection of claims has been withdrawn in view of the Examiner Amendment (see below).

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/19/2021 have been 

Examiner's Amendment
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
	Authorization for this examiner's amendment was given in a telephone interview with Jaclyn A. Schade, Agent for Applicant, Reg. No. 50,569, on January 21, 2021.

	The application is amended as follows:
Claims 1-2, 8-9 and 15-16 are amended as follow:

1. 	(Currently Amended)  A method, implemented on a machine having at least one processor, storage, and a communication platform for generating an alert in a vehicle, the method comprising: 
obtaining an instruction indicating an upcoming change in an operating mode of the vehicle, the instruction specifying a set of tasks and a task duration associated with each associated task is to be completed; 
determining, for the each associated task, a warning to be used to alert a driver of the vehicle to perform the each associated task, wherein the warning is created based on at least one of information related to the vehicle and information related to a surrounding of the vehicle; 
generating a warning schedule comprising a set of warnings, each warning corresponding to one task of the set of tasks; and 
transmitting the warning schedule so that each warning in the warning schedule is delivered to the driver of the vehicle. 

2. 	(Currently Amended)  The method of claim 1, wherein the instruction specifies an order of executing the set of tasks, the order being determined based on a priority score assigned to the each associated task.

8. 	(Currently Amended)  A non-transitory computer readable medium having information stored thereon for generating an alert in a vehicle, wherein the information, when read by a processor, causes the processor to perform the following: 
obtaining an instruction indicating an upcoming change in an operating mode of the vehicle, the instruction specifying a set of tasks and a task duration associated with each associated task is to be completed; 
determining, for the each associated task, a warning to be used to alert a driver of the vehicle to perform the each associated task, wherein the warning is created based on at least one of information related to the vehicle and information related to a surrounding of the vehicle; 
generating a warning schedule comprising a set of warnings, each warning corresponding to one task of the set of tasks; and 
transmitting the warning schedule so that each warning in the warning schedule is delivered to the driver of the vehicle.

9. 	(Currently Amended)  The medium of claim 8, wherein the instruction specifies an order of executing
the set of tasks, the order being determined based on a priority score assigned to the each associated task.

15. 	(Currently Amended)  A system for generating an alert in a vehicle, the system comprising:
a warning instruction analyzer implemented by a processor and configured to each associated task is to be completed; 
a warning determiner implemented by the processor and configured to determine, for the each associated task, a warning to be used to alert a driver of the vehicle to perform the each associated task, wherein the warning is created based on at least one of information related to the vehicle and information related to a surrounding of the vehicle; and 
a warning instruction generator implemented by the processor and configured to:
generate a warning schedule comprising a set of warnings, each warning corresponding to one task of the set of tasks, and 
transmit the warning schedule so that each warning in the warning schedule is delivered to the driver of the vehicle.

	16. 	(Currently Amended)  The system of claim 15, wherein the instruction specifies an order of executing the set of tasks, the order being determined based on a priority score assigned to the each associated task. 

Allowable Subject Matter
 	Claims 1-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “obtaining an instruction indicating an upcoming change in an operating mode of the vehicle, the instruction specifying a set of tasks and a task duration associated with each task of the set of tasks by which the each associated task is to be completed; determining, for the each associated task, a warning to be used to alert a driver of the vehicle to perform the each associated task, wherein the warning is created based on at least one of information related to the vehicle and information related to a surrounding of the vehicle”, in combination with “generating a warning schedule comprising a set of warnings, each warning corresponding to one task of the set of tasks; and transmitting the warning schedule so that each warning in the warning schedule is delivered to the driver of the vehicle”, as recited in claim 1, and some variation of wording as recited in claims 8 and 15. The respective dependent claims 2-7, 9-14 and 16-20 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 

For authorization to Communications via Internet e-mail, Applicants are encouraged to https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631